Thomas Biscotti was tried and convicted in the Cuyahoga Common Pleas of Arson.
The indictment of “intent” and after the accused was found guilty of attempted arson a demurrer was filed to the indictment on the ground that the element of “intent” must be charged in order to state facts sufficient to constitute the crime.
The judgment of conviction of “attempted” of arson of the Common Pleas was affirmed by the Appeals.
Biscotti in the Supreme Court contends:
1. That the crime of arson cannot be committed without “intent”.
2. That the indictment was not sufficient because “intent” was not charged.